DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16 are pending. Claims 13-16 are withdrawn. Claims 1-12 are presented for examination.

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/2022.
Applicant's election with traverse of claims 1-12 in the reply filed on 4/26/2022 is acknowledged.  The traversal is on the ground(s) that Goedegebuure does not teach the common technical feature.  This is not found persuasive because applicants argue that Goedegebuure fails to teach a combination of two compounds with functional groups X that would react together. However, the Examiner notes that the claims do not necessarily require a reaction and there is no limitation to what functional groups would have to react in any reaction. The Examiner maintains that Goedegebuure teaches the claimed limitations of a primer comprising a component PA and PB which when the primer is cured form a binder network (this does not necessarily require a reaction between PA and PB).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 objected to because of the following informalities:  The first use of an abbreviation (RMA) should include what it stands for, in this case, “Real Michael Addition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably” has been interpreted as optional. Claims 2-12 depend from claim 1 and are indefinite for the same reasons.
Regarding claim 2, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably” and “more preferably” has been interpreted as optional.
Claim 2 recites the limitation "the binder solids".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what all would constitute “the binder solids” in the primer coating. For examination purposes, “the binder solids” has been interpreted as “the binder component PA and PB”.
Regarding claim 3, the phrases "preferably" and “or even” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably” and “or even” has been interpreted as optional.  
Regarding claim 4, the phrases "preferably", “more preferably” and “typically below” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably”, “more preferably” and “typically below” has been interpreted as optional.
Regarding claim 5, the phrases "preferably" and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably” and “most preferably” has been interpreted as optional.
Regarding claim 6, the phrases "preferably", “more preferably”, “even more preferably”, and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably”, “more preferably”, “even more preferably”, and “most preferably” has been interpreted as optional.
Regarding claim 7, the phrases "for example", “typically”, “preferably” and “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after "for example", “typically”, “preferably” and “more preferably” has been interpreted as optional.
The terms “low”, “medium” and “high” in claim 7 are relative terms which render the claim indefinite. The terms “low”, “medium” and “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any non-polymeric compound will be interpreted as meeting “low” molecular weight and any oligomeric/polymeric compound will be interpreted as meeting “medium” and “high” molecular weight.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably” has been interpreted as optional.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably” has been interpreted as optional.
Regarding claim 10, the phrases "preferably", “more preferably” and “most preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after "preferably", “more preferably” and “most preferably” has been interpreted as optional.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, any element after “preferably” has been interpreted as optional.
The term “predominantly” in claim 11 is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “predominantly” has been interpreted as greater than 50% or if the prior art teaches “predominantly” that will be interpreted as reading upon the claim as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goedegeburre (WO2016/166371).

	Regarding claims 1-6 and 11, Goedegeburre teaches a coating system (0007) comprising: a primer coating composition (0007) and a RMA crosslinkable coating composition (0007). Goedegeburre teaches a primer coating composition comprising: a binder component PA that contains primary amine functionality blocked with a volatile ketone, such as Setalux-10-1440 (see Example 17, 0050, which meets the limitations of claims 3-5 as evidenced by applicant’s specification at 0034 which specifically recites Setalux-10-1440); a binder component PB that contains acetoacetate functionality (see 0016 and Example AA1 at 0053 with TMPtriacetoacetate, which has 3 acetoacetate functional groups) where the components form an organic binder network in a cured primer coating (0017). Goedegeburre also teaches the RMA crosslinkable coating comprising: a component A with at least two acidic protons in activated methylene or methine groups (0007) which is predominantly malonate (0010); a component B with at least two activated unsaturated C=C groups (0007) which is an acryloyl (0010); a catalyst for catalyzing the RMA crosslinking between component A and B (0007) to form an organic binder network in a cured RMA crosslinked coating (0007). Goedegeburre teaches the inclusion of a crosslinker which is an additional binder component that is co-reactive with either component PA or PB (0017). Goedegeburre teaches all the critical limitations of claims 1-6 and 11; therefore, Goedegeburre anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedegeburre.

	Regarding claims 9 and 10, Goedegeburre teaches all the limitations of claim 1, but fails to explicitly teach the total amount of binder component PA, PB and optional binder PC is at least 50 wt% of the dry solids weight of the primer composition or the ratio of acetoacetate groups to ketimine or aldehyde groups in the range from 1:10 to 10:1. However, the amount of components PA, PB and PC in the primer and the ratio of the groups are result-effective variables. Altering the wt% of components PA, PB and PC will alter the crosslink density of the primer as well as its viscosity before curing. Additionally, altering the ratio of acetoacetate groups to ketimine or aldehyde groups will alter the amount of groups remaining for further reaction with the applied RMA composition, thus changing how effective the primer composition will be for adhering the RMA composition to the substrate through the primer composition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

4.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedegeburre in view of Brinkhuis et al. (WO 2011/124665).

	Regarding claims 7 and 8, Goedegeburre teaches all the limitations of claim 1 including PA being a ketimine modified epoxy (Example 17, 0050), but fails to teach component PB being a polyacrylic resin comprising acetoacetate groups being introduced by copolymerization of an acetoacetate functional acrylic comonomer. However, Brinkhuis teaches preparing polyacrylic resins comprising acetoacetate functional compounds (0026) reactive in RMA systems (0017 and abstract) by copolymerization of an acetoacetate functional acrylic monomer with other acrylic or vinyl monomers (0026). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Brinkhuis’ acetoacetate functional acrylic polymer for Goedegeburre’s acetoacetate functional compound. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Goedegeburre desires acetoacetate functional compounds reactive with components in an RMA system and Brinkhuis specifically teaches a particular acetoacetate functional group containing compound that is intended for reaction in an RMA system), and the predictable result of providing a primer that provides reactive groups for adhering to the RMA composition.

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedegeburre in view of De Wolf et al. (WO2016/166361).

	Regarding claim 12, Goedegeburre teaches all the limitations of claim 1, but fails to teach the system in the form of a kit. However, De Wolf teaches providing a kit of parts for coating a surface, where the kit includes components A, B and C of an RMA crosslinkable composition and separate parts for additional elements (see De Wolf at claims 4 and 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goedegeburre’s system by packaging it as a kit with several parts comprising the RMA composition and one or more parts comprising the primer composition. One would have been motivated to make this modification to allow for providing a commercial product that would be easy to be combined and used at a worksite.	

Conclusion
Claims 1-16 are pending.
Claims 13-16 are withdrawn.
Claims 1-12 are rejected.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 5, 2022            Primary Examiner, Art Unit 1717